                        Case 3:16-cv-02954-LB Document 346 Filed 07/14/19 Page 1 of 9


                   1   LATHAM & WATKINS LLP
                         Sarah M. Ray (Bar No. 229670)
                   2      sarah.ray@lw.com
                         Alicia R. Jovais (Bar. No. 296172)
                   3      alicia.jovais@lw.com
                         Diana A. Aguilar (Bar No. 304427)
                   4      diana.aguilar@lw.com
                         505 Montgomery Street, Suite 2000
                   5     San Francisco, California 94111-6538
                         Telephone: +1.415.391.0600
                   6     Facsimile: +1.415.395.8095

                   7      Elyse M. Greenwald (Bar No. 268050)
                            elyse.greenwald@lw.com
                   8      200 Clarendon Street, 27th Floor
                          Boston, MA 02116
                   9      Telephone: +1.617.948.6000
                          Facsimile: +1.617.948.6001
               10
                       GATTEY LAW OFFICE
               11        Scott D. Gattey (Bar No. 180875)
                           scott@gatteylaw.com
               12        1001 Laurel Street, Suite C
                         San Carlos, California 94070
               13        Telephone: +1.650.596.7123
                         Fax: +1.866.371.3491
               14
                       Attorneys for Defendant Oracle Corporation
               15

               16                                   UNITED STATES DISTRICT COURT

               17                              NORTHERN DISTRICT OF CALIFORNIA

               18                                      SAN FRANCISCO DIVISION

               19

               20      GROUSE RIVER OUTFITTERS LTD.,                Case No. 3:16-cv-02954-LB
               21                      Plaintiff,                   ORACLE CORPORATION’S MOTION FOR
                                                                    JUDGMENT AS A MATTER OF LAW
               22            v.
               23      ORACLE CORPORATION,
               24                      Defendant.
               25

               26

               27

               28
                                                                                        CASE NO. 3:16-CV-02954-LB
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                     ORACLE CORP.’S MOTION FOR
                                                                                  JUDGMENT AS A MATTER OF LAW
                           Case 3:16-cv-02954-LB Document 346 Filed 07/14/19 Page 2 of 9


                   1          Oracle Corporation (“Oracle” or “NetSuite”) moves pursuant to Fed. R. Civ. P. 50(a) for

                   2   judgment as a matter of law because no reasonable jury could conclude that there is a legally

                   3   sufficient evidentiary basis for a finding of fraud, or to award Grouse River Outfitters (“Grouse

                   4   River”) either compensatory or punitive damages. Moreover, having now had the opportunity to

                   5   review the trial transcripts, Grouse River put forward no evidence to substantiate the two remaining

                   6   fraud allegations that are based on supposed oral representations that NetSuite made to Grouse

                   7   River regarding NetSuite’s ability to meet certain of Grouse River’s requirements for a software

                   8   solution. Oracle thus respectfully requests that the Court grant its motion for judgment as matter

                   9   of law and enter judgment in its favor, or in the alternative, strike Grouse River’s fraud allegations

               10      that are not supported by any evidence in the trial record.

               11                                                 ARGUMENT

               12             Under Federal Rule of Civil Procedure 50(a), if a party has been fully heard on an issue,

               13      the Court may “resolve the issue against the party” if the Court “finds that a reasonable jury would

               14      not have a legally sufficient evidentiary basis to find for the party on that issue.” Fed. R. Civ. P.

               15      50(a).1 While the Court views the evidence in the light most favorable to the non-moving party,

               16      the court must enter judgment as a matter of law where there is not “substantial evidence” to

               17      support the claim. See Rutledge v. Electric Hose & Rubber Co., 511 F.2d 668, 677 (9th Cir. 1975);

               18      Elliott v. Versa CIC, L.P., 2019 WL 414499, at *5 (S.D. Cal. Feb. 1, 2019); see also Telemasters,

               19      Inc. v. Vintange Club Master Ass’n, 371 F. App’x 771, 775 (9th Cir. Mar. 19, 2010) (affirming

               20      district court’s grant of Rule 50(a) motion on punitive damages because evidence did not support

               21      a finding of oppression, fraud, or malice). “Substantial evidence” is “relevant evidence as

               22      reasonable minds might accept as adequate to support a conclusion.” Amor Ministries v. Century

               23      Sur. Co., 2016 WL 1388077, at *5 (S.D. Cal. Apr. 7, 2016) (citations and quotations omitted).

               24      The standard for granting a Rule 50(a) motion “mirrors” the summary judgment standard, and as

               25      with Rule 56, a “scintilla of evidence” will not defeat a motion for judgment as a matter of law.

               26

               27
                       1
               28             A motion for judgment as a matter of law may be made at any time before the case is
                       submitted to the jury. Fed. R. Civ. P. 50(a)(2).
                                                                                                 CASE NO. 3:16-CV-02954-LB
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            1                   ORACLE CORP.’S MOTION FOR
                                                                                           JUDGMENT AS A MATTER OF LAW
                         Case 3:16-cv-02954-LB Document 346 Filed 07/14/19 Page 3 of 9


                   1   Elliott, 2019 WL 414499, at *5. Grouse River has not met even this low evidentiary threshold for

                   2   its fraud claims or its request for damages.

                   3          A.      There Is Not A Legally Sufficient Evidentiary Basis For A Finding Of Fraud

                   4          Grouse River has not put forward sufficient evidence to establish that the NetSuite sales

                   5   representatives who allegedly made the false representations had any reason to know that they

                   6   were false when made. Grouse River also introduced no evidence that certain of the allegedly

                   7   false representations were ever even made.

                   8                  1.      No Reasonable Jury Could Conclude That NetSuite Knowingly Made
                                              False Representations To Grouse River
                   9
                              To prevail on its fraud claims, Grouse River must prove that the NetSuite individuals who
               10
                       made the allegedly false representations knew that the statements were false when made or that
               11
                       those individuals made the representations without regard for their truth. See Dkt. 339-1 (Grouse
               12
                       River must prove that NetSuite “knew that the representation was false when it made it, or that it
               13
                       made the representation recklessly and without regard for its truth”). Grouse River has failed to
               14
                       put forward sufficient evidence that the NetSuite individuals who made the allegedly false
               15
                       representations knew or should have known they were false.
               16
                              There is no evidence in the record that any of the NetSuite individuals involved in the sales
               17
                       process had any knowledge that the statements they were making were false when made (and, in
               18
                       fact, they were not false), nor that they were made with reckless disregard for the truth. Grouse
               19
                       River’s sole evidence of fraudulent intent is based on circumstantial evidence of communications
               20
                       among NetSuite employees—who had no involvement in the sales process—written months or
               21
                       years after the parties’ contracts were entered. This circumstantial evidence is insufficient as a
               22
                       matter of law to support a finding of fraud. See Precise Aero Mfg. v. MAG Aero. Indus., LLC,
               23
                       2018 U.S. Dist. LEXIS 119100, at *19-21 (C.D. Cal. Feb. 16, 2018) (granting summary judgment
               24
                       on fraud claim where only evidence of fraud was communications made long after the alleged
               25
                       misrepresentations).
               26
                              Nor can Grouse River rely on evidence of NetSuite’s supposed non-performance of its
               27
                       contractual obligations to support a finding of fraudulent intent. See id. (granting summary
               28
                                                                                                CASE NO. 3:16-CV-02954-LB
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           2                   ORACLE CORP.’S MOTION FOR
                                                                                          JUDGMENT AS A MATTER OF LAW
                           Case 3:16-cv-02954-LB Document 346 Filed 07/14/19 Page 4 of 9


                   1   judgment on fraud claim where there was not “sufficient evidence” of fraudulent intent); Mazed v.

                   2   JP Morgan Chase Bank, N.A., 2014 U.S. Dist. LEXIS 48589, at *19 (C.D. Cal. Apr. 7, 2014)

                   3   (granting summary judgment on fraud claim where plaintiff had only put forward evidence of

                   4   “non-performance”); Tenzer v. Superscope, Inc., 39 Cal. 3d 18, 31 (1985) (“[I]f plaintiff adduces

                   5   no further evidence of fraudulent intent than proof of nonperformance of an oral promise, he will

                   6   never reach a jury.”).

                   7           Based on the evidence that Grouse River has put forward, no reasonable jury could

                   8   conclude that the NetSuite sales representatives that made the allegedly false representations knew

                   9   the representations were false or made those representations with reckless disregard for their truth.

               10                      2.       There Is No Evidence In The Record That Two Of The Allegedly
                                                False Representations Were Ever Even Made
               11
                               There are two remaining allegedly false representations that are based on supposed oral
               12
                       representations that NetSuite allegedly made to Grouse River2:
               13

               14               At a January 6, 2014 meeting        13. NetSuite’s representatives represented that
                                between NetSuite and Grouse             NetSuite could and would meet Grouse
               15               River                                   River’s POS functionality requirements.

               16               At a (1) February 7, 2014     16. NetSuite’s sales team repeatedly expressed
                                meeting, (2) a March 13, 2014     full confidence that NetSuite could and
               17               meeting, and (3) a March 17,      would provide a system that would meet
                                2014 meeting between              Grouse River’s detailed stated business
               18               NetSuite and Grouse River         requirements.
               19
                               At the pre-trial conference on June 20, 2019, when the parties and the Court were
               20
                       discussing the remaining allegedly false representations, the Court stated that if there was no
               21
                       testimony that the allegedly false oral representations were made, the allegations would need to be
               22
                       removed from the chart of actionable allegations before the chart could go to the jury.3 Grouse
               23

               24      2
                               See Dkt. 291, which is currently the operative chart of actionable allegations. In the
                       updated chart that Oracle submitted on July 13, these are representations Nos. 5 and 7. See Dkt.
               25      342-1.
                       3
               26              Ex. A, June 20, 2019 Hearing Tr., 74:4-17 (“It is possible that . . . [an] oral representation
                       can be testified about at trial as long as they’re disclosed in that chart; right? . . . And it’s possible
               27      that they’re oral. And it’s possible that they could be elicited by whoever you call or whoever you
                       cross-examine. But that’s an issue with that chart going to the jury at the get-go. If every single
               28      thing in that chart were tethered to a document that was admissible, then that’s fine. . . . If some

                                                                                                    CASE NO. 3:16-CV-02954-LB
ATTORNEYS AT LAW
 SAN FRANCISCO                                                              3                    ORACLE CORP.’S MOTION FOR
                                                                                              JUDGMENT AS A MATTER OF LAW
                         Case 3:16-cv-02954-LB Document 346 Filed 07/14/19 Page 5 of 9


                   1   River has now put on its case-in-chief and there is no testimony in the record that establishes that

                   2   NetSuite ever made the above representations.

                   3          Mr. Fallis did not testify that on or about January 6, 2014, NetSuite represented that

                   4   “NetSuite could and would meet Grouse River’s POS functionality requirements.” Instead, Mr.

                   5   Fallis testified that on January 6, 2014, he had a telephone call with Branden Jenkins and Cole

                   6   Waldron where they discussed “some e-commerce requirements” and “point-of-sale

                   7   requirements.” Ex. B, July 10, 2019 Tr. 240:2-15. Mr. Fallis, however, provided no testimony

                   8   regarding the substance of that telephone call. He never testified that anyone from NetSuite, on

                   9   or about January 6, 2014, “represented that NetSuite could and would meet Grouse River’s POS

               10      functionality requirements,” and did not otherwise testify that any specific statement—false or

               11      otherwise—was made regarding the point of sale on or about January 6, 2014.

               12             Nor did Mr. Fallis testify that on or about February 7, 2014, March 13, 2014, or March 17,

               13      2014, anyone from NetSuite’s sales team “expressed full confidence that NetSuite could and would

               14      provide a system that would meet Grouse River’s detailed stated business requirements.” Instead,

               15      Mr. Fallis testified that his “detailed stated business requirements” were reflected in a spreadsheet

               16      that he provided to NetSuite, and that NetSuite sent back to him on October 24, 2013, indicating

               17      which features were “native” and which features required customization or a partner solution. See

               18      Ex. B, July 9, 2019 Tr. 206:10-207:5; see also TX 200. The Court has already held, however, that

               19      Grouse River “cannot” base its fraud claim upon Mr. Waldron’s October 24, 2013 email or the

               20      attached spreadsheet (TX 200). See Dkt. 314 (“Grouse River also claims that its own list of

               21      objectives (and NetSuite’s comments thereto) constitute representations by NetSuite that are

               22      predicates for Grouse River’s fraud claims, citing paragraph 42 of its complaint and TX 200. It

               23      cannot.”). Mr. Fallis provided no other testimony to support his allegation that on or about certain

               24      dates in February and March 2014 that NetSuite’s sales representatives expressed “full

               25      confidence” that NetSuite could and would “meet Grouse River’s detailed stated business

               26      requirements.”

               27
                       are tethered to testimony, you know, then that allegation survives as long as there’s evidence that
               28      it was -- the representation actually was made. But if it wasn’t made, that chart, in the end, for that
                       thing doesn’t go to the jury.”
                                                                                                  CASE NO. 3:16-CV-02954-LB
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             4                   ORACLE CORP.’S MOTION FOR
                                                                                            JUDGMENT AS A MATTER OF LAW
                         Case 3:16-cv-02954-LB Document 346 Filed 07/14/19 Page 6 of 9


                   1          Mr. Fallis should not be allowed to attempt to cure these evidentiary deficiencies in Grouse

                   2   River’s case-in-chief by offering rebuttal testimony related to these allegations. See Dkt. 344 at

                   3   3-4. It is Grouse River’s burden to put forward testimony that supports its allegations and Mr.

                   4   Fallis should not be allowed to backdoor in evidence critical to his claims that he failed to provide

                   5   in his direct testimony. See id.

                   6          Given the lack of evidentiary support for these two allegations, Oracle requests that the

                   7   Court strike them from the chart of actionable allegations that will be going to the jury. This is

                   8   particularly critical because the Court has elected to use a verdict form that does not require that

                   9   the jury identify which representations form the basis of any finding of fraud. If these allegations

               10      remain, and the jury returns a finding of fraud, there will be no way to know whether the jury’s

               11      verdict rests on allegations that have sufficient evidentiary support.

               12             B.      No Reasonable Jury Could Conclude That There Is A Sufficient Evidentiary
                                      Basis To Award Damages
               13
                              Grouse River has also not offered a legally sufficient evidentiary basis for a reasonable
               14
                       jury to award either compensatory or punitive damages.
               15
                                      1.      There Is Not A Legally Sufficient Evidentiary Basis To Award
               16                             Compensatory Damages

               17             It is Grouse River’s burden to demonstrate, by a preponderance of the evidence, the amount
               18      of its damages. See Dkt. 339-1 at 8. The jury must determine the amount of damages based on
               19      evidence and not on speculation, guesswork, or conjecture but that is all Grouse River has
               20      provided. Id.; see also In re First All. Mortg. Co., 471 F.3d 977, 1001 (9th Cir. 2006) (reversing
               21      damages award that was based on “speculation or guesswork”).
               22             The only evidence of Grouse River’s damages is the following 26 lines of testimony from
               23      Mr. Fallis:
                                      Q.      All right. How much did you pay NetSuite?
               24
                                      A.      Roughly $ 405,000.
               25                     Q.      Are you claiming this as damages?
                                      A.      Yes.
               26                     Q.      Did you pay anyone else?
                                      A.      We did.
               27                     Q.      Who did you pay?
                                      A.      We hired the partners and consultants that we have
               28
                                              mentioned here.
                                                                                                 CASE NO. 3:16-CV-02954-LB
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            5                   ORACLE CORP.’S MOTION FOR
                                                                                           JUDGMENT AS A MATTER OF LAW
                         Case 3:16-cv-02954-LB Document 346 Filed 07/14/19 Page 7 of 9


                   1                  Q.      And how much was that?
                                      A.      Roughly $160,000.
                   2                  Q.      Okay. Are you claiming additional damages?
                   3                  A.      We are.
                                      Q.      Are you claiming damages for lease expenses related to the
                   4                          project?
                                      A.      We are. We had leased an additional space that was
                   5                          supposed to support as a second location. As I indicated
                                              earlier, the software was going to support a distribution
                   6                          center and delivery to stores.
                   7                  Q.      And how much is that?
                                      A.      Roughly $200,000.
                   8                  Q.      Okay. Are you claiming this as damages?
                                      A.      Yes, we are.
                   9                  Q.      What is the total amount of compensatory damages you’re
                                              claiming at this time in this lawsuit?
               10
                                      A.      It’s about $766,000.
               11      Ex. B, July 10, 2019 Tr. 335:2-336:2.
               12             Grouse River’s entire damages case is Mr. Fallis testifying that he spent “roughly”
               13      $405,000 on NetSuite, “roughly” $160,000 on some unidentified “partners and consultants,” and
               14      “roughly” $200,000 on a lease for additional space “that was supposed to support a second
               15      location.” There is no other evidence of damages in the record. There is no evidence of any
               16      payments to NetSuite or any “partners” or “consultants” that supports the damages figures that Mr.
               17      Fallis testified to. Nor does Grouse River ever even identify the specific partners or consultants
               18      that it supposedly paid, or how much it paid to each. In the spreadsheet that Grouse River disclosed
               19      that purports to provide the computation for its request for $158,548.68 in damages for amounts
               20      paid to “partners” and “consultants”, Grouse River identified 16 different “partners” and
               21      “consultants.” See Dkt. 326. During his testimony, Mr. Fallis only “mentioned” the work of three
               22      “consultants”—Chris Szczepko, Inoday, and Explore Consulting—but never testified about the
               23      amount he paid to any consultant or explained why Grouse River’s reliance on NetSuite’s
               24      supposed misrepresentations caused him to incur those expenses.
               25             Mr. Fallis’s testimony regarding the damages he seeks for leasing additional office space
               26      to “support . . . a second location” suffers from the same defect—a complete lack of evidence other
               27      than Mr. Fallis’s guesswork—but also a more fundamental problem. Mr. Fallis offered no
               28      testimony, and there is no other evidence to support, that Grouse River leased the additional office
                                                                                                CASE NO. 3:16-CV-02954-LB
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           6                   ORACLE CORP.’S MOTION FOR
                                                                                          JUDGMENT AS A MATTER OF LAW
                           Case 3:16-cv-02954-LB Document 346 Filed 07/14/19 Page 8 of 9


                   1   space because of its decision to enter into its contracts with NetSuite. Grouse River is not entitled

                   2   to recover those damages because there is no evidence that Grouse River incurred those lease

                   3   expenses for a supposed “second location” or “distribution center” as a result of its decision to

                   4   enter into any contract with NetSuite.

                   5                  2.      No Reasonable Juror Could Conclude That There Is Clear And
                                              Convincing Evidence That NetSuite Intended To Harm Grouse River
                   6
                              Grouse River also has not made a legally sufficient evidentiary showing to send its request
                   7
                       for punitive damages to the jury. To prevail on its claim of punitive damages, Grouse River must
                   8
                       demonstrate by “clear and convincing evidence” that NetSuite engaged in fraud “intending to
                   9
                       harm” Grouse River. CACI 3945.4 The clear and convincing standard requires that the evidence
               10
                       “be so clear as to leave no substantial doubt and sufficiently strong to command the unhesitating
               11
                       assent of every reasonable mind.” Larkin v. Home Depot Inc., 2015 WL 1049716, at *1-3 (N.D.
               12
                       Cal. Mar. 9, 2015) (granting summary judgment on punitive damages); Amor Ministries v. Century
               13
                       Sur. Co., 2016 WL 1388077, at *10-12 (S.D. Cal. Apr. 7, 2016) (granting Rule 50(b) motion and
               14
                       reversing award of punitive damages).
               15
                              Grouse River has put forward no evidence from which a reasonable jury could conclude
               16
                       that NetSuite engaged in fraud with the intent to harm Grouse River, much less clear and
               17
                       convincing evidence of such intent. Mr. Fallis never testified that NetSuite intended to harm
               18
                       Grouse River.5 Instead, even Mr. Fallis recognized that NetSuite wanted Grouse River to succeed
               19
                       on its software so that Grouse River could be a reference customer and help NetSuite break into
               20
                       the Canadian retail market.6 Based on this testimony, no reasonable jury could conclude that
               21

               22
                       4
                                Should the Court allow Grouse River to argue for punitive damages on the basis of malice
               23      or oppression, see Dkt. 344, the result is the same.
                       5
                                Ex. B, July 10, 2019 Tr. 337:16-23 (Q. Are you asking the jury to award punitive damages
               24      for what’s happened here? A. Yes. We would ask that there be punitive damages for what’s
                       happened here. Q. Why? A. Because NetSuite lied to us in terms of what they represented they
               25      could do.”).
                       6
               26               Ex. B, July 10, 2019 Tr. 417:12-22 (Q. Now, NetSuite had disclosed to you that it was
                       interested in obtaining more of the Canadian retail market; correct? A. That’s correct. Q. In fact,
               27      you wrote to Mr. Waldron, after the contracts were signed, that you were going to help him, quote,
                       sell like a madman; right? A. I thought that we could use the account, once it was successfully
               28      up and running, and my software experience to help NetSuite promote their product if they wanted
                       to sure. Q. And NetSuite thought that too; right? A. I believe so.”).
                                                                                                 CASE NO. 3:16-CV-02954-LB
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            7                   ORACLE CORP.’S MOTION FOR
                                                                                           JUDGMENT AS A MATTER OF LAW
                         Case 3:16-cv-02954-LB Document 346 Filed 07/14/19 Page 9 of 9


                   1   NetSuite committed fraud with the intent to harm Grouse River and judgment as a matter of law

                   2   on the issue of punitive damages is warranted.

                   3
                       Dated: July 14, 2019                                 Respectfully submitted,
                   4
                                                                            /s/ Sarah M. Ray
                   5
                                                                            Sarah M. Ray (Bar No. 229670)
                   6                                                        LATHAM & WATKINS LLP
                                                                            505 Montgomery Street, Suite 2000
                   7                                                        San Francisco, CA 94111-6538
                                                                            Telephone: +1.415.391.0600
                   8                                                        Fax: +1.415.395.8095
                                                                            Email: sarah.ray@lw.com
                   9
                                                                            Attorney for Defendant Oracle Corporation
               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                              CASE NO. 3:16-CV-02954-LB
ATTORNEYS AT LAW
 SAN FRANCISCO                                                          8                  ORACLE CORP.’S MOTION FOR
                                                                                        JUDGMENT AS A MATTER OF LAW
